DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 and 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Applicant’s election without traverse of Group II (claims 8-23) in the reply filed on 12/14/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient compliance…” in claim 13 lines 2-3 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not clarification is requested.
The term “high strength” in claims 20 line 5, 21 lines 1-2 and 4, claim 22 lines 3, 4 and 5-6 is a relative term which renders the claim indefinite. The term “high strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner will take any sealing plate as being high strength, further clarification is requested.
Claim 14 depends on claim 13 and thus is also subject to the 112 issue above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Orishima (US 2004/0234836).
As to claim 8, Orishima discloses an electrochemical cell stack ([0009], SOFC having a stacked structure, figures 3 and 4, discussed throughout) comprising: a plurality of electrochemical cells ([0009], [0014], figures 3 and 4 #6, 2, 7, [0035], and discussed throughout), each comprising an oxidant electrode ([0014], figure 3 and 4 #7, [0035] and discussed throughout), a fuel electrode ([0014], figure 3 and 4 #6, [0035] and discussed throughout), and an electrolyte disposed between the oxidant electrode and the fuel electrode ([0014], figure 3 and 4 #2, [0035] and discussed throughout); and a plurality of interconnects ([0014], gas separator plate, figures 3 and 4 #10, discussed throughout i.e. figures 5B-7B) each interconnector being disposed between adjacent electrochemical cells and comprising an interconnection main body ([0014], gas separator plate, figures 3 and 4 #10, discussed throughout i.e. figures 5B-7B), the interconnect main body including a plurality of corrugations defining a plurality of fuel channels on a first surface of the interconnect main body facing a first adjacent electrochemical cell, a plurality of oxidant channels on a second surface of the interconnect main body facing a second adjacent electrochemical cell ([0014]-[0017], these paragraphs discuss the location of the gas separator plates in relation to the electrochemical cells, they also discuss the flow passages, for a visual figures 3 and 4 show the gas separator plates #10 and the connection to the cells #6, #2 and #7, [0035], figures 5B-7B shows the structure of the gas separator plates and the channels discussed [0062]-[0072], and discussed throughout); wherein a longitudinal channel extends through the plurality of electrochemical cells and the plurality of interconnects in a longitudinal axis of the electrochemical cell stack 
As to claim 9, Orishima further comprises an outer seal member positioned on an outer perimeter of each interconnect on the first side surface (figures 5B-7B, the outer seal member being the outer wall, within figure 5B #39, [0062]-[0063], the number is different for each 
As to claim 10, Orishima discloses wherein the plurality of interconnects and the plurality of electrochemical cells cooperatively from a bellow like structure such that the electrochemical cell stack has compliance (figures 3-4 and 5B-7B, discussed throughout, also see MPEP 2112.01). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Orishima (US 2004/0234836) as applied to claim 8 above, and further in view of Sugita (US 2002/0045087).
As to claim 12, Orishima is silent to further comprising a top end plate positioned at a top end of the electrochemical stack around the post such that a gap is provided between the top end plate and the post, the gap structure to allow movement of the post there within for relieving thermal stress. Sugita discloses an electrochemical cell (fuel cell, [0009]) comprising a 
As to claim 15, modified Orishima is silent to wherein the top end plate comprisins a post interface tube extending axially from a surface of the top end plate away from the post, at least a portion of the post interface tube positioned around a position of the post. However, given that the fuel cell of Orishima would be required to be attached to a fuel source i.e. hydrogen source, and that the attachment would have to happen at the location of the post for the fuel cell to deliver the hydrogen. It would have been obvious to one of ordinary skill within the art at the time of the invention to attach a hydrogen source to the fuel cell of modified Orishima and thus arrive at the instant claimed structure. 
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Orishima (US 2004/0234836) as applied to claim 9 above, and further in view of Yamanis (US 5,549,983).
As to claim 23, Orishima is silent to further comprising a manifold disposed around the stacks of the plurality of electrochemical cells, the manifold defining the volume around the outer perimeter, a first portion of the volume providing an inlet for one of the fuel or oxidant into the electrochemical cell stack, and a second portion of the volume providing an outlet for . 
Allowable Subject Matter
Claims 20-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 16-19 and 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724